Citation Nr: 0726790	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979, with additional service in the Army Reserves, 
including active duty for training in April 1986.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  When this case was previously before the Board in 
March 2006, it was remanded to the RO for further 
development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's lumbosacral spine disability was incurred in or 
aggravated by his active service.


CONCLUSION OF LAW

Service connection for a lumbosacral spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2002, April 2003, 
July 2005, April 2006, and March 2007; a rating decision in 
September 2002; and a statement of the case in March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Pursuant to the Board's 
March 2006 remand, VA sent correspondence to the veteran in 
April 2006 requesting additional information in order that 
his Reserves service medical records could be obtained.  
However he did not respond to the request or submit any 
additional evidence.  The Court has held that "[t]he duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran has provided an April 
1986 service medical record.  The Board is aware that in such 
a situation it has a heightened duty to assist a claimant in 
the development of their claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA has obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain chronic diseases, like arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R.§§ 3.307, 3.309.  However, presumptive periods do not 
apply for either ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a lumbosacral spine 
disability.  38 C.F.R. §§ 3.303, 3.304.

A February 2001 private treatment note shows that the veteran 
presented for treatment of back pain and stiffness.  The 
physician opined that this was probably brought on by 
operating a buffer for many years and that there was wear and 
tear and chronic sciatica.  Upon examination, flexibility was 
fair but elicited pain.  He was stiff with a limited range of 
motion which the physician opined was probably permanent.  He 
was prescribed Naprosyn and Flexeril and diagnosed with 
osteoarthritis of the lumbar spine and chronic left sciatica.

In July 2002, the veteran underwent VA spine and bones 
examinations.  Upon examination, there was objective evidence 
of painful motion, spasm, weakness, and tenderness.  He 
walked with an awkward gait.  While x-ray findings were 
normal, range of motion was limited.  His condition was 
diagnosed as arthralgia of the lumbosacral spine, with loss 
of function due to pain.

In April 2007, he underwent a second VA spine examination.  
He explained that his back was injured in April 1986 while he 
was teaching a man how to use a backhoe and was accidentally 
thrown against a bridge railing.  He stated that he had an x-
ray examination, but did not know the findings.  He initially 
had flare-ups of back pain about every two to three days, but 
had daily pain with increased severity after 1997.  Upon 
examination, his gait was slow but normal.  He could heal and 
toe walk well, without straight leg raising pain or sciatic 
tension signs.  Motor and sensory function were within normal 
limits.  There was no increased limitation of motion due to 
weakness, fatigability, incoordination, or repetitive use.  
The examiner diagnosed his condition as lumbar strain as an 
initial event and persistent low back pain by history.  X-
rays were negative for any bony abnormality.  The examiner 
opined that it was not likely that his current low back pain 
and his original back injury were causally related, primarily 
due to a lack of evidence that would allow the examiner to 
relate the two conditions.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between service and his back 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his assertions do not 
constitute competent medical evidence that his back 
disability began during, or is a result of, service.  The 
competent medical evidence does not show that the veteran has 
a current back disability.  The April 2007 VA examination 
diagnosed his condition as an initial lumbar strain with pain 
by history.  To the extent that the veteran complains of any 
back pain, pain alone is not a disability for VA purposes.  
The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

The evidence in this case does not show that the veteran has 
any back disability that was incurred in or aggravated by 
service.  In addition, the competent evidence of record does 
not relate the veteran's current complaints of back pain to 
his service.  Accordingly, the Board finds that the 
preponderance of evidence is against the veteran's claim and 
service connection for a back disability is denied.


ORDER

Service connection for a lumbosacral spine disability, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


